LEAR, Judge.
Upon lodging, it was noticed by the court that the record on appeal did not contain a signed copy of the final judgment. On that basis, the court, ex proprio motu, issued an order to the parties to show cause why the appeal should not be dismissed.
Thereafter, and in response to the show cause order, plaintiff-appellant submitted to this court a copy of the final judgment below, which had been signed by the trial court on October 30, 1981. Also submitted by appellant was an affidavit by the trial judge, the Honorable Melvin A. Shortess, attesting to the fact that the copy of the judgment submitted by appellant “is an exact copy of the judgment as previously rendered by him [the trial judge] and signed by him on October 30, 1981.” Also filed with the judgment was an affidavit of the trial judge’s secretary, who stated that she received the original of the judgment signed by the trial court on October 30, 1981.
For whatever reason, the original judgment, signed by the trial court on October 30, 1981, was not included in the record as lodged on appeal. We find, however, that a final judgment was signed prior to the granting of this appeal, and for this reason the show cause order previously issued by us should be and it is hereby recalled, vacated and set aside and the appeal is maintained.
ORDER TO SHOW CAUSE WHY APPEAL SHOULD NOT BE DISMISSED RECALLED, VACATED AND SET ASIDE.